In an action to recover *270damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered September 12, 1997, which denied their motion, denominated as one for renewal and reargument of the plaintiffs’ motion to restore the case to the trial calendar, but which was, in effect, a motion solely to reargue the prior motion.
Ordered that the appeal is dismissed, with costs.
The plaintiffs’ motion, denominated as one for renewal and reargument, was, in effect, a motion to reargue, since the purportedly new material could have been submitted in support of the original motion to restore the case to the trial calendar (see, Taylor v Brooklyn Hosp., 187 AD2d 714, 715; Echeverri v Flushing Hosp. & Med. Ctr., 123 AD2d 818, 819). Consequently, the order denying the motion is not appealable (see, Ackermann v Town of Riverhead, 245 AD2d 404; Castellitto v Atlantic & Pac. Co., 244 AD2d 379; Guigui v Bonnie Castle Resort, 239 AD2d 315). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.